DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
 
Response to Amendment
Applicants’ amendment filed 06/24/2022 and 8/12/2022 has been entered.  Currently, claims 1, 3, 5-10, 12-15, 17 and 19 are pending, claims 2, 4, 11, 16, 18 and 20 are cancelled and claim 10 is withdrawn.


Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 6, there is no support for the limitations of the proportion being “at least 20% (wt/wt) and at most 99% (wt/wt) by weight with respect to the weight of the layer” in the specification as filed.  Since the specification amendment filed 6/24/2022 has been entered to address the new matter in the specification, these limitations now represent new matter.  This rejection can be overcome by changing the phrases to be “(m/m)” and “by mass with respect to the mass of the layer”.


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 broadens the range of possible polymers or copolymers vis-à-vis the listing that has been amended in claim 1.  This broadening fails to limit the claim from which it depends.


Claim Rejections - 35 USC § 102
Claims 1, 3, 5, 12, 13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu (5,804,529).
With regard to claims 1, 3, 5, 12, 17 and 19, Komatsu teaches the heat-sensitive recording material of Figure 4 (col. 5, lines 60-66).

    PNG
    media_image1.png
    289
    486
    media_image1.png
    Greyscale

The recording material comprises a substrate 1, which reads on applicants’ first layer, an intermediate layer 3, which reads on applicants’ second layer being a solid film, and an oxygen barrier layer 4b, which reads on applicants’ third layer (col. 4, lines 60-66).  The intermediate layer can comprise a pigment and a vinyl acetate resin (col. 11, line 55 to col. 12, line 15).  The oxygen barrier layer can comprise an ethylene-vinyl alcohol copolymer (col. 5, lines 30-58).
	With regard to claim 13, this claim does not positively require that a rheological additive is used, rather it just defines what the rheological additive is when it is used.  Given the fact that Komatsu meets the embodiment of a pigment in claim 5, this also meets claim 13.


Claim Rejections - 35 USC § 103
Claims 1, 3, 5-9, 12-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada et al. (US 2006/0194003).
With regard to claims 1, 3, 9, 12, and 17, Tsukada et al. teach a thermal transfer receiving sheet comprising a substrate, which reads on applicants’ sheet made from a printable material, a primer layer, an intermediate layer, which reads on applicants’ second layer comprising a flexible polymer layer and being a solid film, and a barrier layer, which reads on applicants’ third layer comprising a hydrophilic and film-forming polymer layer [0009], [0010] and [0046].  The barrier layer may comprise an ethylene-vinyl alcohol copolymer, which reads on applicants’ hydrophilic and film-forming polymer [0033].  
The intermediate layer may comprise an adhesive that is similar to the barrier layer, such as water-soluble polymers or water-dispersible resin [0040].  As an example of these polymers is a urethane resin or methacrylic acid ester copolymer, which reads on applicants’ flexible polymer layer and will form a solid film that reads on claims 3 and 12 [0033]; however, Tsukada et al. do not specifically teach using the urethane resin or methacrylic acid ester copolymer in the intermediate layer.
Given the fact that Tsukada et al. suggest at [0040] to use polymers similar to the ones used in the barrier layer, it would have been obvious to one having ordinary skill in the art to have used any of the barrier layer polymers at [0033], such as a urethane resin or methacrylic acid ester copolymer, as the polymer of the intermediate layer.  There would be have been predictable results that this polymer would have worked as Tsukada et al. specifically suggest that the water-soluble polymers or water-dispersible resins of the barrier layer would be appropriate.
With regard to claims 5 and 19, the intermediate layer may comprise a hollow particle, which reads on applicants’ filler [0038].
With regard to claim 6, the amount of hollow particles to resin in the intermediate layer is from 10-300 parts by weight of particles to 100 parts by weight of the resin, which would represent a resin weight percentage of from 25% to 91% by weight of the intermediate layer [0041].
With regard to claims 7 and 14, it is known that for a density of 1 g/m3, the coatweight amount is the same as the layer thickness in microns.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the thickness of the intermediate layer any amount, including from 7 to 15 microns as claimed, such that the intermediate layer was thick enough to provide a proper heat insulation effect while not being so thick as to waste materials [0039].
With regard to claims 8 and 15, Tsukada et al. teach that the coatweight of the intermediate layer is 1-50 g/m2 [0042]; however, they do not specifically teach the ranges of claims 8 and 15.
Since there is an overlap in the coat weight of the prior art with the coat weight claimed, a prima facie case of obviousness exists for this range as well.  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	With regard to claim 13, Tsukada et al. also teach that the intermediate layer may comprise a viscosity modifier [0041]; however, they do not teach that the viscosity modifier is a thickener.  
It would have been obvious to one having ordinary skill in the art to have added in any viscosity modifier, including a thickener, to have the layer composition have the proper viscosity for manufacturing the sheet.


Claims 6-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (5,804,529).
Komatsu teaches all of the limitations of claim 1 above.  They also teach that the coatweight of the intermediate layer should be 1 to 30 g/m2 and the coatweight of the oxygen barrier layer should be 2 to 20 g/m2 (col. 6, lines 29-35 and col. 11, lines 61-64); however, Komatsu does not specifically teach the thicknesses claimed, the weight of polymer in the intermediate layer, the coatweight claimed or the primer layer.
With regard to claim 6, it would have been obvious to have added the pigment to the intermediate layer in any amount, including from 1 to 10% by weight, such that the layer had the an improved thermal response while not using so much that the layer could not form a film.  This amount of pigment would mean that the polymer would constitute the balance of the weight of the layer, i.e. 90 to 99% by weight.
With regard to claims 7 and 14, it is known that for a density of 1 g/m3, the coatweight amount is the same as the layer thickness in microns.  It would have been obvious to one having ordinary skill in the art to have made the thickness of the intermediate layer any amount, including 7 to 15 microns, such that the intermediate layer improves the thermal response properties while not being so thick as to waste materials.  
With regard to claim 8, the coatweight of the intermediate layer overlaps with the prior art coatweight, and therefore a prima facie case of obviousness exists.
With regard to claim 9, a mere duplication of the intermediate layer would read on the first layer treated with a primer.  It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  It would have been obvious to one having ordinary skill in the art to have provided two applications of the intermediate layer.  There is no evidence in this case that a new or unexpected result would come about from such a structure.


Response to Arguments
Applicant’s arguments, see Remarks, filed 6/24/2022, with respect to the objection to the specification for new matter and the rejections based on Morabito and Fu et al. have been fully considered and are persuasive.  The relevant objections/rejections have been withdrawn. 


Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
Applicants argue that Tsukada et al. do not teach or suggest applicants’ amended claim 1.
The Examiner respectfully disagrees and notes that Tsukada et al. suggest using the same adhesive materials of the barrier layer in the intermediate layer at least at [0033] and [0040].  This would provide a rationale to have used any of the materials, such as a polyurethane resin or the methacrylic acid ester copolymers as the adhesive resin of the intermediate layer, which would read on the materials of the second layer of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759